Exhibit 10.1

 

LOGO [g108736g0730080021044.jpg]    LOGO [g108736g0730080021731.jpg] CORPORATE
OFFICE   

1100 Cassatt Road

Berwyn, PA 19312 U.S.A.

May 3, 2016

Mr. Frank S. Hermance

1100 Cassatt Road

Berwyn, PA 19312

Dear Frank:

Reference is hereby made to that certain Termination and Change of Control
Agreement, dated as of October 24, 2007 (as amended, the “CIC Agreement”)
between AMETEK, Inc. (the “Company”) and you. Capitalized terms used and not
otherwise defined in this letter shall have the meaning assigned to such term in
the CIC Agreement.

The Company and you have agreed that effective May 5, 2016, you will transition
from your role as Chief Executive Officer of the Company and assume the role of
Executive Chairman of the Company, reporting to the Board, with such
responsibilities, duties and authority as are customary for such role. As
Executive Chairman, your base salary will be $1.3 million per annum, and your
target level in the Company’s annual incentive plan will remain at 110%, with a
maximum payout of 200% of target, and you will continue to participate in the
Company’s long-term incentive plan, which currently consists of a combination of
non-qualified Stock Options and Restricted Shares. The other terms of your
employment shall remain the same.

Pursuant to this letter, the Company and you acknowledge and agree that your
transition from the position of Chief Executive Officer and assumption of the
role of Executive Chairman on the agreed upon date, and the organizational and
other changes to your employment contemplated by this letter, do not in any way
constitute or imply a termination by the Company without Cause or constitute
grounds for Good Reason under the CIC Agreement or any other agreement between
the Company and you.

Except as expressly set forth herein, the CIC Agreement and all of its terms and
conditions remain unmodified and in full force and effect.



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please indicate so by signing the
acceptance and agreement below and returning this letter to the undersigned.

 

Sincerely, AMETEK, INC. By:  

/s/ Robert R. Mandos

Name:   Robert R. Mandos Title:   Chief Financial Officer

 

ACCEPTED AND AGREED

this 3rd day of May 2016:

/s/ Frank S. Hermance

Frank S. Hermance